Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2022 and 4/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moffat (20110204045) hereafter Moffatt in view of Moffitt (20170343424) in view of Moffitt. 


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffatt (20110204045) hereafter Moffatt.
 	Regarding claims 1, 18, and 20 Moffatt discloses a collimator assembly comprising: a collimator housing comprising: an interface configured to optically couple to a process chamber (134) that has a target surface (118); and a port to receive a first optical fiber (108), wherein the first optical fiber is to deliver, to an enclosure formed by the collimator housing, a first plurality of spectral components (200) of light belonging to a first range of wavelengths and a second plurality of spectral components of light belonging to a second range of wavelengths, wherein the first range is within a 400–700 nm interval of wavelengths and the second range is outside the 400–700 nm interval of wavelength (par. [0038]-[0041]); but doesn’t specifically disclose an achromatic lens located, at least partially, within the enclosure formed by the collimator housing, the achromatic lens to: direct the first plurality of spectral components of light onto the target surface to illuminate a first region on the target surface; and direct the second plurality of spectral components of light onto the target surface to illuminate a second region on the target surface, wherein the second region is substantially the same as the first region.
 	Moffitt ‘424 teaches an achromatic lens (106, 108) located, at least partially, within the enclosure formed by the collimator housing, the achromatic lens to: direct the first plurality of spectral components of light onto the target surface to illuminate a first region on the target surface (201); and direct the second plurality of spectral components of light onto the target surface (201) to illuminate a second region on the target surface, wherein the second region is substantially the same as the first region (par. [0039]-[0041]) for the purpose of effectively annealing a substrate utilizing a greater portion of the spectrum of wavelengths.
 	Therefore, it would have been obvious to a person having ordinary skill of the art at the time the invention was filed to have the collimator assembly of  Maffitt ‘045 as modified by Moffatt ‘424 include an achromatic lens located, at least partially, within the enclosure formed by the collimator housing, the achromatic lens to: direct the first plurality of spectral components of light onto the target surface to illuminate a first region on the target surface; and direct the second plurality of spectral components of light onto the target surface to illuminate a second region on the target surface, wherein the second region is substantially the same as the first region for the purpose of effectively annealing a substrate utilizing a greater portion of the spectrum of wavelengths.


 	Regarding claim 2, Moffatt discloses as set forth above and further teaches, wherein for the second region to be substantially the same as the first region, an overlap between the second region and the first region is to be at least 90% of each of the first region and the second region (see Moffatt ‘4045, par. [0022] and Moffitt ‘424, fig. 1B, par. [0020]-[0021]).

 	Regarding claim 3, Moffatt discloses as set forth above and further teaches, wherein for the second region to be substantially the same as the first region, an overlap between the second region and the first region is to be at least 95% of each of the first region and the second region (see Moffatt ‘045, par. [0022] and Moffatt ‘424, fig. 1B, par. [0020]-[0021]).

 	Regarding claim 4, Moffatt discloses as set forth above and further teaches the collimator assembly of claim 1, wherein the port of the collimator housing is further to receive a second optical fiber, wherein the second optical fiber is to: collect a first plurality of reflected, from the target surface, spectral components of light produced by the first plurality of spectral components of light directed onto the target surface; collect a second plurality of reflected, from the target surface, spectral components of light produced by the second plurality of spectral components of light directed onto the target surface; and deliver the first plurality of reflected spectral components of light and the second plurality of reflected spectral components of light to a light detector (see Moffatt ‘4045, par. [0022] and Moffatt ‘424, fig. 1B, par. [0020]-[0021]).

 	Regarding claim 5, Moffatt discloses as set forth above and further teaches collimator assembly of claim 4, further a conduit to provide access of the first optical fiber and the second optical fiber to the enclosure formed by the collimator housing (see Moffatt ‘4045, par. [0022] and Moffatt ‘424, fig. 1B, par. [0020]-[0021]).

 	Regarding claim 6, Moffatt discloses as set forth above and further teaches collimator assembly of claim 1, wherein the achromatic lens is frictionally held within the enclosure formed by the collimator housing (par. [0022]).

 	Regarding claim 7, Moffatt discloses as set forth above and further teaches collimator assembly of claim 1, wherein the achromatic lens is a triplet lens (par. [0022]).

 	Regarding claim 8, Moffatt discloses as set forth above and further teaches wherein the first plurality of spectral components of light directed onto the target surface by the achromatic lens forms a collimated beam (par. [0022]).

 	Regarding claim 9, Moffatt ‘424 discloses as set forth above and further teaches, an optically transparent filler that fills at least a part of the enclosure formed by the collimator housing (par. [0017]).

 	Regarding claim 10, Moffatt ‘045 discloses as set forth above and further teaches wherein each of the first range of wavelengths and the second range of wavelengths is at least 100 nm wide, and wherein a center of the first range and a center of the second range are separated by at least 200 nm (par. [0038]-[0041]).

 	Regarding claim 11, Moffatt discloses as set forth above and further teaches wherein the first optical fiber is further to deliver, to the enclosure formed by the collimator housing, a third plurality of spectral components of light belonging to a third range of wavelengths, wherein the achromatic lens is further to direct the third plurality of spectral components of light onto the target surface to illuminate a third region on the target surface, and wherein the third region is substantially the same as the first region, and wherein the third range of wavelengths is outside the 400–700 nm interval of wavelengths and is different from the second range.

 	Regarding claim 12, Moffatt discloses as set forth above and further teaches, wherein the collimator housing further comprises a tilt adjustment mechanism to modify alignment of an axis of the collimator housing relative to the process chamber (par. [0022]-[0024]).

 	Regarding claim 13, Moffatt discloses as set forth above and further teaches the collimator assembly of claim 12, wherein modified alignment of the axis of the collimator housing causes the first region and the second region to move relative to the target surface (par. [0022]-[0024]).

 	Regarding claim 14, Moffatt discloses as set forth above and further teaches the collimator assembly of claim 12, wherein the tilt adjustment mechanism comprises a plurality of adjustment screws, wherein adjustment of each of the plurality of adjustment screws modifies alignment of the axis of the collimator housing (par. [0022]-[0024]).

 	Regarding claim 15, Moffatt discloses as set forth above and further teaches the collimator assembly of claim 14, further comprising a first support rigidly coupled to the collimator housing, a second support rigidly coupled to the process chamber, and a gap between the first support and the second support, wherein the gap is to accommodate a motion of the first support caused by modified alignment of the axis of the collimator housing (par. [0022]-[0024]).

 	Regarding claim 16, Moffatt discloses as set forth above and further teaches the collimator assembly of claim 15, further comprising one or more tension springs to stabilize the first support relative to the second support (par. [0022]-[0024]).

 	Regarding claim 17, Moffatt discloses as set forth above and further teaches the collimator assembly of claim 1, wherein the target surface is a surface of one of a process chamber calibration device or a substrate that is being processed in the process chamber (par. [0022]-[0026]).


 	Regarding claim 19, Moffatt discloses as set forth above and further teaches a tilt adjustment mechanism to modify alignment of an axis of the collimator housing relative to the process chamber (par. [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872